Citation Nr: 1454949	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-46 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic otitis of the left ear.

2.  Entitlement to service connection for left ear loss as secondary to chronic otitis of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board reopened the claim and remanded the case for further development in July 2011.  That development was completed, and the case was returned to the Board for appellate review.

In a January 2012 decision, the Board denied the issue of entitlement to service connection for chronic otitis of the left ear.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2013 memorandum decision, the Court vacated and remanded the case to the Board.  

In an April 2014 decision, the Board remanded the case for obtaining a medical nexus opinion in compliance with the Court's memorandum decision.  The case has again returned to the Board for further review.  

The Board also notes that a July 2014 memorandum decision has affirmed, in part, the Board's April 2013 decision denying service connection for left ear hearing loss.  However, the Court remanded the issue of entitlement to service connection for left ear hearing loss as secondary to chronic otitis of the left ear.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated from January 2012 to April 2012.  To the extent that any of this evidence is relevant to the claim on appeal, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any records received since the RO's October 2010 statement of the case (SOC) and the AOJ's August 2011 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An August 2011 VA examiner considered the Veteran's history of childhood Eustachian tube placement and concluded that it was most likely that middle ear disease was already underway at the time of his enlistment into service.  In the January 2012 decision denying service connection for chronic otitis of the left ear, the Board found that the presumption of soundness applied and that it had not been rebutted.  The Board also determined that there was no nexus between the Veteran's current disorder and his military service.  However, the Court noted in its May 2013 memorandum decision that the Board relied, at least in part, on the August 2011 VA examiner's opinion discussing the Veteran's pathology prior to service and contradicted the finding that he was presumed sound at entrance.  

The Board remanded this case in April 2014 to obtain an additional medical opinion that took into consideration the presumption of the Veteran's soundness at his entrance into service.  The Veteran was afforded an examination for that purpose in May 2014.  Unfortunately, the examiner offered an opinion against the Veteran's claim based on childhood problems with his ears prior to service.  In June 2014, the same examiner opined that the condition was not aggravated by the Veteran's military service, and in September 2014, he concluded that cholesteatoma was preexisting.  Although the Board regrets the delay, there has not been substantial compliance with the April 2014 remand directives.  Therefore, the case must be remanded again to ensure due process.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, as previously noted, the Court has affirmed, in part, the Board's April 2013 decision denying service connection for left ear hearing loss.  However, the Court did remand the issue of entitlement to service connection for left ear hearing loss as secondary to chronic otitis of the left ear.  As that claim is inextricably intertwined with the claim for service connection for chronic otitis of the left ear, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for chronic otitis media of the left ear and left ear hearing loss. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should obtain any outstanding VA medical records dated from June 2014 to the present.

3.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of his chronic otitis of the left ear.  To the extent possible, the examination should be conducted by someone other than the May 2014 VA examiner.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the presumption of soundness applies in this case.  For legal purposes, the examiner must assume that chronic otitis media of the ear did not preexist his military service.

The examiner should state whether it is at least as likely as not the Veteran currently has chronic otitis of the left ear that manifested in service or that is otherwise causally or etiologically related to his military service, to include his reported symptomatology and any treatment therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the AOJ should review the case, on the basis of additional evidence.  This review should include the Charleston VAMC records for treatment from January 2012 to April 2012 located in the Veteran's Virtual VA file.  

If the benefits sought are not granted, the AOJ should furnish Veteran and his representative a SSOC and be afforded a reasonable opportunity to respond before returning the record to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

